Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 March 17, 2014 U.S. Securities and Exchange Commission 450 Fifth Street NW Washington, D.C.20549 Re: Yummy Flies, Inc. SEC File No. 000-54888 On November 30, 2013 my appointment as auditor for Yummy Flies, Inc. ceased. I have read Yummy Flies, Inc.’s statements included under Item 4.01 of its Form 8-K dated March 17, 2014 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
